Citation Nr: 1503951	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  11-31 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a left ankle disorder.

5.  Entitlement to service connection for a headache disorder.


REPRESENTATION

Veteran represented by:	Joseph Whitcomb, Attorney at Law




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969 and from April 1969 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In August 2014, the Veteran testified before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing has been associated with the record.  Following the hearing, additional VA records were associated with the record.  No waiver accompanied the receipt of such evidence; however, the Board finds that, as the Veteran's claims are being remanded, the AOJ will have an opportunity to review all the newly received documents such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.  Per the Veteran's attorney's request, a copy of the Board hearing transcript was provided to them in December 2014.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran contends that his current lumbar spine disorder, right knee disorder, left knee disorder, left ankle disorder, and headache disorder are due to an injury he sustained during service in approximately August 1966.  Specifically, the Veteran claims that, during a parachuting training exercise, he lost control of his parachute and hit the jump tower before slamming into the ground.  He reported that he hit his head on the ground and lost consciousness.  He was then hospitalized for one to two days.  Service personnel records reflect that the Veteran is the recipient of the Parachute Badge.  Additionally, service treatment records from July 1966 indicate that the Veteran was involved in a jump training accident and sustained an injury to the right ankle on the tower, but they are negative for any complaints or treatment for a lumbar spine disorder, right knee disorder, left knee disorder, left ankle disorder, or headache disorder.  Rather, the only reference to any of the Veteran's claimed disorders was in September 1969, when he was treated for an abrasion of the right knee and, a week later, for complaints of severe tenderness and swelling.  In fact, Reports of Medical Examinations conducted in June 1968, December 1968, April 1972, the Veteran's feet, lower extremities, spine, other musculoskeletal, and neurologic systems were normal upon clinical evaluation.  Additionally, in a Report of Medical History obtained in June 1968, the Veteran specifically denied ever, or currently, having swollen or painful joints, frequent or severe headache, a history of head injury, recurrent back pain, "trick" or locked knee, and foot trouble.

The Board finds that a remand for outstanding treatment records is necessary.  In this regard, at his August 2014 hearing, the Veteran indicated that he was hospitalized one to two days as a result of his in-service parachute injuries at Fort Benning, Georgia.  While a July 1966 emergency room note from Martin Army Hospital indicates that the Veteran was treated with an ACE bandage and ice for his right ankle injury, there is no mention that he was admitted.  However, on remand, any inpatient clinical records for the months of July 1966 and August 1966 at Martin Army Hospital at Fort Benning, Georgia, should be obtained.
 
Additionally, the Veteran reported that he was treated by a Dr. Jackson in 1972 and by a Dr. Gibson in 2003.  The Veteran also reported that he was treated at the Little Rock VA Medical Center (VAMC) in 1972.  Such records are not contained in the record and it does not appear that they have been requested by the AOJ.  Therefore, on remand, the Veteran should be requested to identify all private and VA medical providers who have treated him for his claimed disorders from the time of his service discharge to the present, to include Drs. Jackson and Gibson.  Thereafter, all identified records, to include those from Drs. Jackson and Gibson as well as outstanding VA treatment records from the Little Rock VAMC dated since 1972 should be obtained for consideration in his appeal.

The Board observes that the Veteran was afforded a VA examination in September 2010 so as to determine the current nature and etiology of his lumbar spine, right knee, left knee, and left ankle disorders.  At such time, the examiner considered the Veteran's report of the aforementioned in-service injury and aftermath, as well as his post-service medical history; a review of the record, to include the service treatment records; and a physical examination.  However, as the aforementioned records may address such disorders, after any additional records are obtained, the AOJ should review such records and conduct any additional indicated development, to include obtaining a VA examination and/or addendum opinion deemed necessary to decide such claims.  

With respect to the Veteran's claim for service connection for a headache disorder, the Board notes that the Veteran has not yet been afforded a VA examination with regard to such claim.  VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  Accordingly, in light of the Veteran's statements that his headaches began after his jump training accident and have continued since the time of that injury, the Board finds that he should be afforded a VA examination to determine the etiology of any current headache disorder.  See 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any inpatient clinical records for the months of July 1966 and August 1966 at Martin Army Hospital at Fort Benning, Georgia.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e) .

2.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records referable to his lumbar spine, right knee, left knee, left ankle, and headache disorders from the time of his service discharge to the present, to include Drs. Jackson and Gibson.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include those from Drs. Jackson and Gibson, and outstanding VA treatment records from the Little Rock VAMC dated from 1972.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all records have been associated with the record, the AOJ should review them and then conduct any additionally indicated development, to include obtaining any VA examination and/or addendum opinion, deemed necessary to decide the claims for a lumbar spine disorder, right knee disorder, left knee disorder, and left ankle disorder.

4.  After all records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's claimed headache disorder.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  Based on an interview with the Veteran, a review of the record, and a physical examination, the examiner should offer an opinion as to the following:

(A) Identify all currently diagnosed headache disorders.

(B) For each diagnosed headache disorder, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such is related to the Veteran's military service, to include his reported parachuting accident in July or August 1966.  

(C)  If migraine headaches are diagnosed, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that such manifested within his first post-service years, i.e., by January 1970 or by April 1973.  If so, the examiner should describe the manifestations of such disorder.

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his headache disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




